                Case 2:20-mc-00030-RSL Document 3-3 Filed 05/06/20 Page 1 of 4




 1                                                                         HONORABLE ROBERT S. LASNIK
 2

 3

 4

 5

 6

 7                                 UNITED STATES DISTRICT COURT
                                  WESTERN DISTRICT OF WASHINGTON
 8                                          AT SEATTLE
 9   ABG-SHARK,                                       No. 2:20-mc-0030 RSL
     LLC, a Delaware limited liability
10   company,                                         WRIT OF EXECUTION

11
                            Judgment Creditor,
12
              v.
13
     ORGANO GOLD INT’L, INC., a Nevada
14   corporation,

15                          Judgment Debtor.

16

17   TO:      THE U.S. MARSHAL FOR THE WESTERN DISTRICT OF WASHINGTON

18            You are directed to enforce the Judgment described below with interest and costs as

19   provided by law.

20            This Writ is brought pursuant to RCW 6.17.110(3)(a) for satisfaction of a money

21   judgment out of the personal property of the Judgment Debtor. This Writ is not brought pursuant

22   to RCW 6.17.110(3)(c) for delivery of real or personal property in the hands of the Judgment

23   Debtor.

24            On February 4, 2020, a judgment was entered in the United Stated District Court for the

25   Southern District of Florida in the matter of Organo Gold, Int’l, Inc. v. Aussie Rules Marine

26   Services, LTD., et al., 18-CIV-80758-RAR in favor of Defendant ABG-Shark, LLC as Judgment

     WRIT OF EXECUTION (2:20-mc-0030 RSL) - 1

                                                                                    STOEL RIVES LLP
                                                                                         ATTORNEYS
                                                                    600 University Street, Suite 3600, Seattle, WA 98101
     106345444.2 0067332-00001                                                    Telephone 206.624.0900
                  Case 2:20-mc-00030-RSL Document 3-3 Filed 05/06/20 Page 2 of 4




 1   Creditor and against Organo Gold, Int’l, Inc. as Judgment Debtor, in the amount of

 2   $1,800,000.00.

 3            On March 25, 2020, Judgment Creditor filed an action pursuant to 28 U.S.C. §1963 to

 4   register said judgment in the United States District Court for the Western District of Washington,

 5   docket number 2:20-mc-00025.

 6            WHEREAS, according to a declaration of costs after judgment it appears that further

 7   sums have accrued since the entry of judgment, to wit:

 8            $28,718.72 accrued post-judgment interest in the U.S. Southern District of Florida,

 9            $11.00 accrued costs in the U.S. Southern District of Florida,

10            $92.00 accrued costs in the U.S. Western District of Washington,

11            $158.50 accrued costs recording the judgment in Whatcom County, Washington, making

12   a total of

13            $28,980.22 ACCRUED COSTS AND ACCRUED INTEREST as of May 6, 2020.

14            No credit must be given for payments and partial satisfaction, as none has been made,

15   leaving a net balance of:

16            $1,828,980.22 ACTUALLY DUE on May 6, 2020, of which

17            $1,800,000.00 is due on the judgment as entered and bears interest at 6.33 percent per

18   annum, in the amount of $312.16 per day, from the date of entry of judgment, to which must be

19   added the commissions and costs of the officer executing this writ.

20            The judgment has been recorded with the Auditor's Office(s) of the following counties in

21   Washington:

22            Whatcom County, Auditor File Number 2020-0402275.

23            Execution shall be made against the personal property of the Judgment Debtor located at

24                     5505 Hovander Rd.

25                     Ferndale, WA 98248

26

     WRIT OF EXECUTION (2:20-mc-0030 RSL) - 2

                                                                                     STOEL RIVES LLP
                                                                                          ATTORNEYS
                                                                     600 University Street, Suite 3600, Seattle, WA 98101
     106345444.2 0067332-00001                                                     Telephone 206.624.0900
                Case 2:20-mc-00030-RSL Document 3-3 Filed 05/06/20 Page 3 of 4




 1                                              CLERK, UNITED STATES DISTRICT
      DATED: ___________________, 2020.         COURT FOR THE WESTERN DISTRICT
 2                                              OF WASHINGTON

 3

 4
                                                Deputy Clerk
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

     WRIT OF EXECUTION (2:20-mc-0030 RSL) - 3

                                                                         STOEL RIVES LLP
                                                                              ATTORNEYS
                                                         600 University Street, Suite 3600, Seattle, WA 98101
     106345444.2 0067332-00001                                         Telephone 206.624.0900
                Case 2:20-mc-00030-RSL Document 3-3 Filed 05/06/20 Page 4 of 4




 1   The following are names and addresses of the Judgment-Debtor to whom a copy of the Writ of

 2   Execution must be mailed unless it was served at the time of the levy.

 3   Organo Gold, International, Inc.

 4   5505 Hovander Rd.

 5   Ferndale, WA 98248

 6   ------------------------------------------------

 7   Tousley Brain Stephens PLLC

 8   Kevin A. Bay

 9   1700 Seventh Avenue

10   Suite 2200

11   Seattle, WA 98101

12   Attorneys for Organo Gold, Int’l, Inc.

13   ------------------------------------------------

14   Cardozo, Eckert & Sanchez, PLLC

15   Juan G. Sanchez

16   13790 NW 4th Street

17   Suite 107

18   Sunrise, FL 33325

19   Attorneys for Organo Gold, Int’l, Inc.

20   ------------------------------------------------

21   Nichamoff Law, P.C.

22   Seth Nichamoff

23   2444 Times Boulevard

24   Suite 270

25   Houston, TX 77005

26   Attorney for Organo Gold, Int’l, Inc.

     WRIT OF EXECUTION (2:20-mc-0030 RSL) - 4

                                                                                   STOEL RIVES LLP
                                                                                        ATTORNEYS
                                                                   600 University Street, Suite 3600, Seattle, WA 98101
     106345444.2 0067332-00001                                                   Telephone 206.624.0900
